DETAILED ACTION
This Office Action has been issued in response to Applicant's Request for Continued Examination filed January 28, 2022.
Claims 1, 8 and 15 have been amended.  Claims 1-20 have been examined and are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 28, 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed January 28, 2022 have been fully considered but they are not persuasive.

Applicant argues the references do not disclose secondary threshold values.  Examiner disagrees.  Paragraph [0035] of Calin discloses modifying threshold values that are used to determine whether to modify the selected path based on a comparison of the threshold values to the network conditions or the performance of the flow.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2019/0150150 to Calin et al. (hereinafter “Calin”) and further in view of US Pub. No. 2021/0120454 to Chennichetty et al. (hereinafter “Chennichetty”).

As to Claim 1, Calin discloses one or more non-transitory computer-readable storage mediums having stored thereon executable computer program instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: 
obtaining a threshold policy for a first application, the threshold policy including a set of primary threshold values for operational parameters for the first application (Paragraph [0038] of Calin discloses embodiments of the proposed technique take into account information such as knowledge of the end-user devices (e.g., Operating System (OS), device capabilities, and the like), knowledge of application requirements (e.g., bandwidth, latency, and the like), and knowledge of network conditions (e.g., utilization level per access technology).  Paragraph [0021] of Calin discloses the flow can be switched to a different path associated with a different access technology in response to a performance metric falling below a threshold value); 
generating a migration score for a first user, the migration score being based at least in part on a user score for the first user, wherein the user score is calculated based on at least [two] of location, bandwidth consumption, QoS of data traffic, user reputation, user security score, and user role (Paragraph [0027] of Calin discloses adapting the best connectivity path per user per service flow.  Paragraph [0076] of Calin discloses the network ; 
generating a set of secondary threshold values for the first user, wherein each of the set of secondary threshold values weights a respective primary threshold value based on a respective baseline value and the migration score for the first user (Paragraph [0038] of Calin discloses embodiments of the proposed technique take into account information such as knowledge of the end-user devices (e.g., Operating System (OS), device capabilities, and the like), knowledge of application requirements (e.g., bandwidth, latency, and the like), and knowledge of network conditions (e.g., utilization level per access technology).  Paragraph [0021] of Calin discloses the flow can be switched to a different path associated with a different access technology in response to a performance metric falling below a threshold value.  Paragraph [0076] of Calin discloses the network controller triggers a path switching procedure to avoid violating the QoS requirements of the affected service flows.  Accordingly, Calin discloses threshold values for both the QoS and the application.  Paragraph [0035] of Calin discloses modifying threshold values that are used to determine whether to modify the selected path based on a comparison of the threshold values to the network conditions or the performance of the flow); 
enabling operation of the first application for the first user using a first network uplink of a plurality of network uplinks (Paragraph [0027] of Calin discloses adapting the best connectivity path per user per service flow.  Paragraph [0037] of Calin discloses the most suitable access technology is selected/reselected seamlessly and on a continuous basis); 
monitoring network parameter values in operation of the first application (Paragraph [0032] of Calin discloses monitor uplink user data throughput per user per service flow over a specific access technology); and 
upon detecting an operational parameter value for the first application [exceeding] a first secondary threshold value of the set of secondary threshold values, migrating the operation of the first application for the first user from the first network uplink to a second network uplink (Paragraph [0021] of Calin discloses the flow can be switched to a different path associated with a different access technology in response to a performance metric falling below a threshold value).
	Calin does not explicitly disclose exceeding a threshold.  However, paragraph [0021] of Calin discloses the flow can be switched to a different path associated with a different access technology in response to a performance metric falling below a threshold value.  Exceeding a threshold and falling below a threshold are understood to disclose the same technique depending on the metric being measure.
	Calin does not explicitly disclose considering two of claimed criteria.
	However, Chennichetty discloses this.  Paragraph [0042] of Chennichetty discloses other factors or conditions for steering a device may include backhaul performance, network topology, performance characteristics (such as throughput, goodput, bandwidth, latency, errors, jitter, and the like), locations of newly connected devices, intensity of communication between devices and an AP (such as bandwidth, bursting, types of traffic, and the like), assigned priorities of the devices, a change in quality of service (QoS), other performance requirements of the device, or a BSS capability of the AP may change.  Figure 4 of Chennichetty discloses priorities of devices being roles such as medical, emergency or security.


As to Claim 2, Calin-Chennichetty discloses the one or more storage mediums of claim 1, wherein the instructions further include instructions for: generating a migration score for a second user, the migration score for the second user being different than the migration score for the first user (Paragraph [0027] of Calin discloses adapting the best connectivity path per user per service flow.  Paragraph [0076] of Calin discloses the network controller triggers a path switching procedure to avoid violating the QoS requirements of the affected service flows.  Claims 3 and 4 recite that the user score is based on user factors such as QoS); and 
generating a second set of one or more secondary threshold values for the second user based at least in part on the migration score for the second user and the set of one or more threshold values for the first application, the second set of secondary threshold values for the second user being different than the set of secondary threshold values for the first user (Paragraph [0038] of Calin discloses embodiments of the proposed technique take into account information such as knowledge of the end-user devices (e.g., Operating System (OS), device capabilities, and the like), knowledge of application requirements (e.g., bandwidth, latency, and the like), and knowledge of network conditions (e.g., utilization level per access technology).  .

As to Claim 3, Calin-Chennichetty discloses the one or more storage mediums of claim 1, wherein the instructions further include instructions for: generating the user score for the first user based on one or more factors relating to the first user (Paragraph [0027] of Calin discloses adapting the best connectivity path per user per service flow.  Paragraph [0076] of Calin discloses the network controller triggers a path switching procedure to avoid violating the QoS requirements of the affected service flows.  Claims 3 and 4 recite that the user score is based on user factors such as QoS).

As to Claim 4, Calin-Chennichetty discloses the one or more storage mediums of claim 3, wherein the one or more factors relating to the first user include one or more of: location of operation; critical and non-critical bandwidth consumption; quality of service (QoS) of traffic; user reputation based at least in part on type of content accessed; a threat score based at least in part on events related to the first user; and priority of role of the first user (Paragraph [0027] of Calin discloses adapting the best connectivity path per user per service flow.  Paragraph [0076] of Calin discloses the network controller triggers a path switching procedure to avoid violating the QoS requirements of the affected service flows).

As to Claim 5, Calin-Chennichetty discloses the one or more mediums of claim 1, wherein the first network uplink is a primary network uplink for the first application and the second network uplink is a fallback network uplink for the first application (Paragraph [0021] of Calin discloses the flow can be switched to a different path associated with a different access technology in response to a performance metric falling below a threshold value).

As to Claim 6, Calin-Chennichetty discloses the one or more mediums of claim 1, wherein the first network uplink utilizes a first communication technology and the second network uplink utilizes a second, different communication technology (Paragraph [0021] of Calin discloses the flow can be switched to a different path associated with a different access technology in response to a performance metric falling below a threshold value).

As to Claim 7, Calin-Chennichetty discloses the one or more mediums of claim 1, wherein the first network uplink and the second network uplink provide network communication for a SD-WAN Software Defined Wide Area Network) (Paragraph [0030] of Calin discloses a Software Defined Network (SDN) controller).

As to Claim 8, Calin discloses a network device comprising: a processor; a memory for storage of data; and ports for connection of a plurality of network uplinks, including at least a first network uplink utilizing a first communication technology and a second network uplink utilizing a second, different communication technology; wherein the network device is to provide dynamic path steering for users of one or more applications, including the network device to: 
obtain a threshold policy for a first application, the threshold policy including a set of primary threshold values for operational parameters for the first application (Paragraph [0038] of Calin discloses embodiments of the proposed technique take into account information such as knowledge of the end-user devices (e.g., Operating System (OS), device capabilities, and the like), knowledge of application requirements (e.g., bandwidth, latency, and the like), and knowledge of network conditions (e.g., utilization level per access technology).  Paragraph [0021] of Calin discloses the flow can be switched to a different path associated with a different access technology in response to a performance metric falling below a threshold value); 
generate a migration score for each of a plurality of users, the migration score for each user being based at least in part on a user score for the user, wherein the user score is calculated based on at least [two] of location, bandwidth consumption, QoS of data traffic, user reputation, user security score, and user role (Paragraph [0027] of Calin discloses adapting the best connectivity path per user per service flow.  Paragraph [0076] of Calin discloses the network controller triggers a path switching procedure to avoid violating the QoS requirements of the affected service flows.  Claims 3 and 4 recite that the user score is based on user factors such as QoS.  Thus, the migration score is understood to be a QoS requirement); 
generate a set of secondary threshold values for each of the plurality of users wherein each of the set of secondary threshold values weights a respective primary threshold value based on a respective baseline value and the migration score for the each user (Paragraph [0038] of Calin discloses embodiments of the proposed technique take into account information such as knowledge of the end-user devices (e.g., Operating System (OS), device capabilities, and the like), knowledge of application requirements (e.g., bandwidth, latency, and the like), and knowledge of network conditions (e.g., utilization level per access technology).  Paragraph ; 
enable operation of the first application for the plurality of users using the first network uplink (Paragraph [0027] of Calin discloses adapting the best connectivity path per user per service flow.  Paragraph [0037] of Calin discloses the most suitable access technology is selected/reselected seamlessly and on a continuous basis); 
monitor network parameter values in operation of the first application (Paragraph [0032] of Calin discloses monitor uplink user data throughput per user per service flow over a specific access technology); and 
upon detecting an operational parameter value for the first application [exceeding] a first secondary threshold value of the set of secondary threshold values for a first user of the plurality of users, migrate the operation of the first application for the first user from the first network uplink to the second network uplink (Paragraph [0021] of Calin discloses the flow can be switched to a different path associated with a different access technology in response to a performance metric falling below a threshold value).
Calin does not explicitly disclose exceeding a threshold.  However, paragraph [0021] of Calin discloses the flow can be switched to a different path associated with a different access 
Calin does not explicitly disclose considering two of claimed criteria.
	However, Chennichetty discloses this.  Paragraph [0042] of Chennichetty discloses other factors or conditions for steering a device may include backhaul performance, network topology, performance characteristics (such as throughput, goodput, bandwidth, latency, errors, jitter, and the like), locations of newly connected devices, intensity of communication between devices and an AP (such as bandwidth, bursting, types of traffic, and the like), assigned priorities of the devices, a change in quality of service (QoS), other performance requirements of the device, or a BSS capability of the AP may change.  Figure 4 of Chennichetty discloses priorities of devices being roles such as medical, emergency or security.
	Examiner recites the same rationale to combine used for claim 1.

As to Claim 9, Calin-Chennichetty discloses the network device of claim 8, wherein a migration score generated for the first user is different than a migration score generated for a second user (Paragraph [0027] of Calin discloses adapting the best connectivity path per user per service flow.  Paragraph [0076] of Calin discloses the network controller triggers a path switching procedure to avoid violating the QoS requirements of the affected service flows).

As to Claim 10, Calin-Chennichetty discloses the network device of claim 8, wherein the network device is further to: upon detecting an operational parameter value for the first application exceeding a first secondary threshold value of the set of secondary threshold values for a second user of the plurality of users, migrating the operation of the first application for the second user from the first network uplink to the second network uplink, wherein the first user and second user are migrated to the second network uplink at different operational parameter values for the first application (Paragraph [0027] of Calin discloses adapting the best connectivity path per user per service flow.  Paragraph [0076] of Calin discloses the network controller triggers a path switching procedure to avoid violating the QoS requirements of the affected service flows).

As to Claim 11, Calin-Chennichetty discloses the network device of claim 8, wherein the network device is further to: generate the user score for each user of the plurality of users based on one or more factors relating to each user (Paragraph [0027] of Calin discloses adapting the best connectivity path per user per service flow.  Paragraph [0076] of Calin discloses the network controller triggers a path switching procedure to avoid violating the QoS requirements of the affected service flows.  Claims 3 and 4 recite that the user score is based on user factors such as QoS).

As to Claim 12, Calin-Chennichetty discloses the network device of claim 8, wherein the network device is a network gateway (Paragraph [0024] of Calin discloses the communication system 100 also includes a gateway).

As to Claim 13, Calin-Chennichetty discloses the network device of claim 8, wherein the plurality of network uplinks include one or more of Internet, MPLS (Multi-Protocol Label Switching), 4G/LTE (Long-Term Evolution), or 5G communication technology (Paragraph [0067] of Calin discloses implement LTE and Wi-Fi access technologies).

As to Claim 14, Calin-Chennichetty discloses the network device of claim 8, wherein the network device provides support for an SD-WAN Software Defined Wide Area Network) (Paragraph [0030] of Calin discloses a Software Defined Network (SDN) controller).

As to Claim 15, Calin discloses a method comprising: 
obtaining a threshold policy for a first application in an SD-WAN Software Defined Wide Area Network), the threshold policy including a set of primary threshold values for operational parameters for the first application (Paragraph [0038] of Calin discloses embodiments of the proposed technique take into account information such as knowledge of the end-user devices (e.g., Operating System (OS), device capabilities, and the like), knowledge of application requirements (e.g., bandwidth, latency, and the like), and knowledge of network conditions (e.g., utilization level per access technology).  Paragraph [0021] of Calin discloses the flow can be switched to a different path associated with a different access technology in response to a performance metric falling below a threshold value); 
generating a migration score for each of a plurality of users, the migration score for each user being based at least in part on a user score for the user, wherein the user score is calculated based on at least [two] of location, bandwidth consumption, QoS of data traffic, user reputation, user security score, and user role (Paragraph [0027] of Calin discloses adapting the best connectivity path per user per service flow.  Paragraph [0076] of Calin discloses the network controller triggers a path switching procedure to avoid violating the QoS ; 
generating a set of secondary threshold values for each of the plurality of users wherein each of the set of secondary threshold values weights a respective primary threshold value based on a respective baseline value and the migration score for the each user (Paragraph [0038] of Calin discloses embodiments of the proposed technique take into account information such as knowledge of the end-user devices (e.g., Operating System (OS), device capabilities, and the like), knowledge of application requirements (e.g., bandwidth, latency, and the like), and knowledge of network conditions (e.g., utilization level per access technology).  Paragraph [0021] of Calin discloses the flow can be switched to a different path associated with a different access technology in response to a performance metric falling below a threshold value.  Paragraph [0076] of Calin discloses the network controller triggers a path switching procedure to avoid violating the QoS requirements of the affected service flows.  Accordingly, Calin discloses threshold values for both the QoS and the application.  Paragraph [0035] of Calin discloses modifying threshold values that are used to determine whether to modify the selected path based on a comparison of the threshold values to the network conditions or the performance of the flow); 
enabling operation of the first application for the plurality of users using a first network uplink of a plurality of network uplinks (Paragraph [0027] of Calin discloses adapting the best connectivity path per user per service flow.  Paragraph [0037] of Calin discloses the most suitable access technology is selected/reselected seamlessly and on a continuous basis); 
monitoring network parameter values in operation of the first application (Paragraph [0032] of Calin discloses monitor uplink user data throughput per user per service flow over a specific access technology); and 
upon detecting an operational parameter value for the first application exceeding a first secondary threshold value of the set of secondary threshold values for a first user of the plurality of users, migrating the operation of the first application for the first user from the first network uplink to a second network uplink (Paragraph [0021] of Calin discloses the flow can be switched to a different path associated with a different access technology in response to a performance metric falling below a threshold value).
Calin does not explicitly disclose exceeding a threshold.  However, paragraph [0021] of Calin discloses the flow can be switched to a different path associated with a different access technology in response to a performance metric falling below a threshold value.  Exceeding a threshold and falling below a threshold are understood to disclose the same technique depending on the metric being measure.
Calin does not explicitly disclose considering two of claimed criteria.
	However, Chennichetty discloses this.  Paragraph [0042] of Chennichetty discloses other factors or conditions for steering a device may include backhaul performance, network topology, performance characteristics (such as throughput, goodput, bandwidth, latency, errors, jitter, and the like), locations of newly connected devices, intensity of communication between devices and an AP (such as bandwidth, bursting, types of traffic, and the like), assigned priorities of the devices, a change in quality of service (QoS), other performance requirements of the device, or a BSS capability of the AP may change.  Figure 4 of Chennichetty discloses priorities of devices being roles such as medical, emergency or security.
	Examiner recites the same rationale to combine used for claim 1.

As to Claim 16, Calin-Chennichetty discloses the method of claim 15, wherein a migration score generated for the first user is different than a migration score generated for a second user (Paragraph [0027] of Calin discloses adapting the best connectivity path per user per service flow.  Paragraph [0076] of Calin discloses the network controller triggers a path switching procedure to avoid violating the QoS requirements of the affected service flows).

As to Claim 17, Calin-Chennichetty discloses the method of claim 15, further comprising: upon detecting an operational parameter value for the first application exceeding a first secondary threshold value of the set of secondary threshold values for a second user of the plurality of users, migrating the operation of the first application for the second user from the first network uplink to the second network uplink, wherein the first user and second user are migrated to the second network uplink at different operational parameter values for the first application (Paragraph [0027] of Calin discloses adapting the best connectivity path per user per service flow.  Paragraph [0076] of Calin discloses the network controller triggers a path switching procedure to avoid violating the QoS requirements of the affected service flows).

As to Claim 18, Calin-Chennichetty discloses the method of claim 15, further comprising: generating the user score for each user of the plurality of users based on one or more factors relating to each user (Paragraph [0027] of Calin discloses adapting the best connectivity path per user per service flow.  Paragraph [0076] of Calin discloses the network .

As to Claim 19, Calin-Chennichetty discloses the method of claim 15. further comprising: upon detecting that all operational parameter values for the first application are within secondary threshold values of the set of secondary threshold values for the first user, migrating the operation of the first application for the first user back from the second network uplink back to the first network uplink (Paragraph [0027] of Calin discloses adapting the best connectivity path per user per service flow.  Paragraph [0037] of Calin discloses the most suitable access technology is selected/reselected seamlessly and on a continuous basis).

As to Claim 20, Calin-Chennichetty discloses the method of claim 15, wherein the plurality of network uplinks include one or more of Internet, MPLS (Multi-Protocol Label Switching), 4G/LTE (Long-Term Evolution), or 5G communication technology (Paragraph [0067] of Calin discloses implement LTE and Wi-Fi access technologies).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S MAI whose telephone number is (571)270-5001.  The examiner can normally be reached on Monday to Friday 9AM to 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN S MAI/Primary Examiner, Art Unit 2456